
	
		II
		111th CONGRESS
		1st Session
		S. 755
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2009
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to authorize the
		  Director of the National Cancer Institute to make grants for the discovery and
		  validation of biomarkers for use in risk stratification for, and the early
		  detection and screening of, ovarian cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Ovarian Cancer Biomarker Research Act
			 of 2009.
		2.Grants for
			 establishment and operation of research centers for the study of ovarian cancer
			 biomarkersSubpart 1 of part C
			 of the Public Health Service Act is amended by adding at the end the following
			 new section:
			
				417E.Grants for
				establishment and operation of research centers for the study of ovarian cancer
				biomarkers
					(a)In
				generalThe Director of the
				Institute, in consultation with the directors of other relevant institutes and
				centers of the National Institutes of Health and the Department of Defense
				Ovarian Cancer Research Program, shall enter into cooperative agreements with,
				or make grants to, public or nonprofit entities to establish and operate
				centers to conduct research on biomarkers for use in risk stratification for,
				and the early detection and screening of, ovarian cancer, including fallopian
				tube cancer or primary peritoneal cancer. Each center shall be known as an
				Ovarian Cancer Biomarker Center of Excellence.
					(b)Research
				fundedFederal payments made
				under a cooperative agreement or grant under subsection (a) may be used for
				research on any of the following:
						(1)The development
				and characterization of new biomarkers, and the refinement of existing
				biomarkers, for ovarian cancer.
						(2)The clinical and
				laboratory validation of such biomarkers, including technical development,
				standardization of assay methods, sample preparation, reagents,
				reproducibility, portability, and other refinements.
						(3)The development
				and implementation of clinical and epidemiological research on the utilization
				of biomarkers for the early detection and screening of ovarian cancer.
						(4)The development and implementation of
				repositories for new tissue, urine, serum, and other biological specimens (such
				as ascites and pleural fluids).
						(c)First agreement
				or grantNot later than 1 year after the date of the enactment of
				this section, the Director of the Institute shall enter into the first
				cooperative agreement or make the first grant under this section.
					(d)Availability of
				banked specimensThe Director of the Institute shall make
				available for research conducted under this section banked serum and tissue
				specimens from clinical research regarding ovarian cancer that was funded by
				the Department of Health and Human Services.
					(e)ReportNot
				later than the end of fiscal year 2010, and annually thereafter, the Director
				of the Institute shall submit a report to the Congress on the cooperative
				agreements entered into and the grants made under this section.
					(f)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				$25,000,000 for each of the fiscal years 2010 through 2013, and such sums as
				may be necessary for each of the fiscal years 2014 through 2020. Such
				authorization of appropriations is in addition to any other authorization of
				appropriations that is available for such
				purpose.
					.
		3.Ovarian Cancer
			 Biomarker Clinical Trial CommitteeSubpart 1 of part C of the Public Health
			 Service Act, as amended by section 2, is further amended by adding at the end
			 the following new section:
			
				417F.Ovarian Cancer
				Biomarker Clinical Trial Committee
					(a)Ovarian Cancer
				Biomarker Research Committee establishedThe Director of the
				Institute shall establish an Ovarian Cancer Biomarker Clinical Trial Committee
				(in this section referred to as the Committee) to assist the
				Director to design and implement one or more national clinical trials, in
				accordance with this section, to determine the utility of using biomarkers
				validated pursuant to the research conducted under section 417E for risk
				stratification for, and early detection and screening of, ovarian cancer. Such
				Committee shall be established and operate in consultation with the Gynecologic
				Oncology Group (as funded by the National Cancer Institute).
					(b)Membership
						(1)In
				generalThe Committee shall consist of the following types of
				members, to be appointed by the Director of the Institute, in consultation with
				appropriate national medical and research societies and patient advocate
				groups:
							(A)National experts
				in statistical analysis, clinical trial design, and patient recruitment.
							(B)National experts
				in ovarian cancer research.
							(C)Patient
				advocates.
							(D)Representatives
				of Federal Government agencies that currently fund ovarian cancer
				research.
							(E)Nonvoting members
				that the Director of the Institute determines to be appropriate.
							(2)PayMembers of the Committee shall serve
				without pay and those members who are full time officers or employees of the
				United States shall receive no additional pay by reason of their service on the
				Committee, except that members of the Committee shall receive travel expenses,
				including per diem in lieu of subsistence, in accordance with applicable
				provisions under chapter I of
				chapter
				57 of title 5, United States Code.
						(c)MeetingsThe
				Committee shall meet at the call of the chairperson or upon the request of the
				Director of the Institute, but at least four times each year.
					(d)Clinical trial
				specificationsIn designing
				and implementing the clinical trials under this section, the Director of the
				Institute shall provide for the following:
						(1)Participation in
				trialTo the greatest extent possible, all academic centers,
				community cancer centers, and individual physician investigators (as defined in
				subsection (e)) shall have the opportunity to participate in the trials under
				this section and to enroll women at risk for ovarian cancer in the
				trials.
						(2)Costs for
				enrollmentsSubject to the availability of appropriations, all
				the costs to the centers and offices described in paragraph (1) for enrolling
				women in the trials under this section shall be reimbursed by the
				Institute.
						(3)National data
				centerA national data center
				shall be established in and supported by the Institute to conduct statistical
				analyses of the data derived from the trials under this section and to store
				such analyses and data.
						(4)Guidelines for
				medical communityData and
				statistical analyses of the clinical trials under this section shall be used to
				establish clinical guidelines to provide the medical community with information
				regarding the use of biomarkers validated pursuant to the research conducted
				under section 417E for risk stratification for, and early detection and
				screening of, ovarian cancer.
						(e)Individual
				physician investigator definedFor purposes of subsection (d)(1), the term
				individual physician investigator means a physician—
						(1)who is a faculty member at an academic
				institution or who is in a private medical practice; and
						(2)who provides
				health care services to women at risk for ovarian cancer.
						(f)ReportNot
				later than the end of fiscal year 2010, and annually thereafter, the Director
				of the Institute shall submit a report to the Congress on the activities
				conducted under this section.
					(g)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $5,000,000 for each of the fiscal years
				2010 through 2013, and such sums as may be necessary for each of the fiscal
				years 2014 through 2020. Such authorization of appropriations is in addition to
				any other authorization of appropriations that is available for such
				purpose.
					.
		
